Citation Nr: 0805847	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-02 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Hartford, Connecticut Department of Veterans Affairs 
(VA) Regional Office (RO) which denied the veteran's claim 
for entitlement to service connection for diabetes mellitus, 
type II.  

The veteran's claims file was transferred to the jurisdiction 
of the RO in New York, New York.  In a December 2004 rating 
decision the New York RO confirmed and continued the 
September 2003 denial of the veteran's claim for entitlement 
to service connection for diabetes mellitus, type II.  


FINDINGS OF FACT

1.  The veteran is not shown to have been exposed to Agent 
Orange or other herbicides in service.

2.  The veteran has Type II diabetes mellitus, first 
demonstrated many years after service, and not related to any 
in-service disease or injury. 


CONCLUSION OF LAW

Diabetes mellitus was neither incurred in nor aggravated by 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter issued in December 2002, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection.  The letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element, the December 2002 VCAA 
letter contained notations telling the veteran to send 
medical evidence, and "what we need" and that it was his 
responsibility to ensure that VA received all records not in 
the custody of a Federal Agency.  These statements served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The first three elements of Dingess notice are satisfied by 
the December 2002 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date.  Since the 
claim is being denied, no rating is being given and no 
effective date is being set.  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced).  

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II.  

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and private medical 
records.  

To date, VA has not afforded the veteran a VA examination, or 
obtained a medical opinion.  Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  38 U.S.C.A. 
§ 5103A(c)(4).  Evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In the instant case, the veteran has contended that he 
developed diabetes mellitus as the result of exposure to 
Agent Orange while stationed in Korea during service.  The RO 
has made extensive efforts to determine whether the veteran 
could have experienced such exposure.  The service department 
has reported that there were no records of exposure to 
herbicides.  The veteran has not submitted such evidence; 
there is no competent evidence that herbicide exposure caused 
the current diabetes.  The veteran has not reported a 
continuity of symptomatology extending from service.  For 
these reasons, an examination or opinion is not necessary.

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. Wes, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); cf. Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. Jul. 3, 2007) (a lay person is competent 
in some circumstances to offer a medical diagnosis).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted"). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.

Type II diabetes mellitus manifested to a degree of 10 
percent at any time after service shall be service connected, 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, and the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. §§ 3.309(e); 3.307(a)(6)(ii) 
(2007).

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as diabetes mellitus, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994). 

Factual Background

The veteran's service treatment records are negative for 
diagnoses, treatments or symptoms of diabetes mellitus.  The 
veteran's September 1970 separation examination contains no 
findings or reports of symptoms of diabetes mellitus. 

A May 2001 chest X-ray report noted that the veteran had a 
history of diabetes.

In a December 2002 treatment note, Dr. Joseph C. Mihindu 
reported that the veteran had type II diabetes mellitus.

In a November 2004 statement, the veteran reported being 
stationed at Camp Casey in Korea from September 1969 to 
October 1970.  He reported that he was part of the 8th Army 
Signal Battalion.

In a January 2005 statement, the veteran reported that when 
he arrived at Camp Casey he had been told that it was sprayed 
with Agent Orange just prior to his arrival and that it was 
next to the demilitarized zone (DMZ) in Korea.

Analysis

If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by 
DOD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e) will apply.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part VI, Chapter 2, 
Section B.  If the veteran instead either belonged to a 
different unit located in Korea during this time period, or 
served in one of the units identified by DOD between 
September 1, 1967 and August 31, 1971, but not during 1968 or 
1969, then herbicide exposure will represent a factual 
determination to be established on a case-by-case basis.  See 
Id.

The veteran has presented competent medical evidence 
confirming a current diagnosis of type II diabetes mellitus.  
The remaining question before VA is thus whether the veteran 
was in fact exposed to Agent Orange or other herbicides 
during military service.

The veteran's primary and sole contention is that he was 
exposed to Agent Orange while serving in Korea.  Service 
personnel records confirm that the veteran had military 
service in Korea from September 1969 to October 1970 with 
Company A 127th Signal Battalion, 7th Infantry Division.  
Nevertheless, the objective evidence of record fails to show 
that the veteran was exposed to Agent Orange while serving in 
Korea.  Again, the DOD has acknowledged the use of herbicides 
in Korea along the DMZ between April 1968 and July 1969.  
However, such exposure has only been confirmed for specific 
units that served in areas along the DMZ during such time as 
when spraying was taking place.  See e.g., VHA Directive 
2000-027 (September 5, 2000). 

Specifically VA will concede exposure to herbicides if a 
veteran alleges service along the DMZ in Korea and was 
assigned to one of the following units of the 3rd Brigade of 
the 7th Infantry Division between April 1968 and July 1969: 
1st Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 
1st Battalion, 32nd Infantry; 1st Battalion, 73rd Armor; 2nd 
Battalion, 10th Cavalry; 2nd Battalion, 17th Infantry; and 
2nd Battalion, 31st Infantry. 

The RO noted this information in its rating decision and 
statement of the case.

The veteran's unit was not among those for which spraying has 
been confirmed and he was not in Korea during the time the 
spraying occurred.  Additionally, a request for confirmation 
of herbicide exposure to his service department was negative 
for evidence verifying such exposure.

The veteran has alleged spraying was performed around the 
camp where he and his unit were stationed, Camp Casey.  
However, Department of Defense records do not reflect the 
spraying of herbicides outside of an area immediately 
proximate to the DMZ itself and therefore the veteran's 
claims cannot be verified.  

Even assuming that the veteran is competent to report 
herbicide exposure, his reports made long after the events in 
question and with the limited expertise of a lay person, are 
less probative than the service department records showing 
that he did not experience herbicide exposure.

The first evidence in the record of a diagnosis of the 
veteran's diabetes mellitus was in May 2001, approximately 31 
years after separation from service.  Therefore, the evidence 
does not suggest that his diabetes mellitus was manifested 
within one year of separation from service.  Thus, the 
veteran is not entitled to service connection for diabetes 
mellitus on a presumptive condition under the criteria 
applicable to chronic diseases.  38 C.F.R. §§ 3.307, 
3.309(a).

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Stefl v. Nicholson, 
21 Vet. App. 120 (2007).

However, the service and post-service medical records fail to 
establish a causal relationship or linkage between the 
veteran's diabetes and any event or incident of his active 
duty service.  He has not reported a continuity of 
symptomatology.  There is no competent evidence of a 
relationship between the veteran's diabetes and his claimed 
exposure to herbicides.  

The evidence in favor of a link between a current disability 
and an injury or disease in service consists of the veteran's 
contentions.  However, as a lay person, he is not competent 
to render an opinion on matters of medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of competent and credible medical evidence 
establishing a medical nexus between the veteran's current 
disability and his active service, service connection for 
diabetes mellitus on a direct basis must be denied.

As there is no competent evidence linking current diabetes 
mellitus to service, the preponderance of the evidence is 
against the claim.

Because the preponderance of the evidence is against the 
claim, the doctrine of reasonable doubt is not for 
application and the claim for service connection for diabetes 
mellitus, including as a result of herbicide exposure, must 
be denied on both a presumptive and direct basis.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to herbicides is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


